Citation Nr: 0500265	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
September 1964.  




This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision from the Des Moines, Iowa, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a low back 
disability with nerve involvement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records 
because the veteran has reported receiving SSD benefits for a 
back injury.  In a February 2002 Authorization and Consent to 
Release Information, the veteran asked the VA to check his 
SSD records, "which tells of [a] back injury."  38 U.S.C.A. 
§ 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  This duty is neither optional nor discretionary.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place and identity of the health 
care provider.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Whenever the VA attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, request the veteran to provide any evidence in his 
possession which might be relevant to his claim, and advise 
the veteran which evidence he is to provide and which 
evidence the VA will attempt to obtain for him.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran's SSD records, including 
related medical records should be 
requested and obtained from the Social 
Security Administration.  Failures to 
respond or negative replies should be 
noted in writing and associated with the 
claims folder.  If the veteran's SSD 
records can't be obtained, inform the 
veteran of the records that could not be 
obtained, including the efforts that were 
made to obtain them, and inform him that 
his appeal will be decided without these 
records unless he is able to present 
them.  Allow the veteran an appropriate 
period of time within which to respond.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  




3.  After undertaking any development 
deemed essential, the issue of 
entitlement to service connection for a 
low back disability should be 
readjudicated based upon all evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  







